   Case: 1:16-cv-09215 Document #: 205 Filed: 11/12/19 Page 1 of 7 PageID #:4626




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS EASTERN
                                        DIVISION


 IAN CHARLES ARMSTRONG,

                 Plaintiff,                         No. 16 CV 09215
                 v.
                                                    Judge Matthew F. Kennelly
 COOK COUNTY ILLINOIS,
 MICHAEL TYLOR, ET AL.

                 Defendants.


                     RESPONSE OF DEFENDANTS DART AND SMITH
                TO PLAINTIFF’S MOTION TO EXCLUDE TRIAL WITNESSES
       Pursuant to the Court’s Order of November 8, 2019, defendants Sheriff Thomas J. Dart

and Cara Smith (collectively “Defendants”), by their attorney, KIMBERLY M. FOXX, State’s

Attorney of Cook County, and through their attorneys, OSCAR S. KPOTA, KEVIN THOMAS and

MARISSA D. LONGORIA (“Defense Counsel”), and pursuant to FED. R. CIV. PRO. 26, hereby

respond to Plaintiff’s Motion to Exclude Defendants’ Untimely Disclosed Trial Witnesses, and

state as follows:

                                         ARGUMENT

       Plaintiff Ian Charles Armstrong (“Plaintiff”) has moved to bar three witnesses, Tushar

Advani, Monica Abner and Isabel Guzman, each of whom Defense Counsel intends to call for

purposes of impeaching Plaintiff. FED. R. CIV. PRO. 26(a)(1)(A)(i) states that the following must

be disclosed:

       the name and, if known, the address and telephone number of each individual
       likely to have discoverable information—along with the subjects of that
       information—that the disclosing party may use to support its claims or defenses,
       unless the use would be solely for impeachment.
   Case: 1:16-cv-09215 Document #: 205 Filed: 11/12/19 Page 2 of 7 PageID #:4626




The exclusion of witnesses whose testimony “would be used solely for impeachment” shows that

FED. R. CIV. PRO. 26 not only fails to authorize Plaintiff’s motion to exclude but shows that this

motion lacks all merit.

       FED. R. CIV. PRO. 26 does not require the disclosure of any witnesses to be called for the

sole purpose of impeachment. See, e.g., Villalba v. Consolidated Freightways Corp., 2000 U.S.

Dist. LEXIS 11773, *29-*30 (N.D. Ill. August 10, 2000) (Nolan, J.). And that is the sole purpose

for which Defense Counsel intends to call Advani, Abner or Guzman.

       A.      The motion should be denied. Defendants Complied With The Court’s
               November 6, 2019 Order

       At the second final pretrial conference, this Court directed Defense Counsel to the

following:

       “So what I’m directing the defendant to do --defendants to do is to disclose by
       noon tomorrow the identity of any treating medical person that you may call
       for any purpose at all and identify any records that relate to that person, you
       know, having seen or visited with or spoken with the plaintiff. And if they’ve
       already been produced, you can just say, these were part of the, you know,
       production on such-and-such a date, or, these were part of a response to the
       subpoena, or, these were Bates numbered this or that. And if you can’t find
       what they have -- if the plaintiff tells you they can’t find it, then send them over to
       them again by, you know, email, fax, carrier pigeon, or whatever.” (11/6/19
       Hearing Tr. at 38:1-12, emphasis added.)
Later, this Court added:

       “You need to give a little synopsis of what you anticipate this person saying,
       these people saying. In other words, he visited on me on such-and-such a
       date, he didn’t say anything about A, B, C, or D. You need to give a synopsis
       of that. It’s not going to be enough to just give them the name and the
       records.” (11/6/19 Hearing Tr. at 40:14-24, emphasis added.)

       On November 7, 2019, in accordance with this Court’s instructions, the undersigned

Defense Counsel e-mailed all counsel of record identifying the medical treaters to be called for

impeachment purposes and directed Plaintiff’s counsel to Plaintiff’s deposition transcript which
   Case: 1:16-cv-09215 Document #: 205 Filed: 11/12/19 Page 3 of 7 PageID #:4626




indicates that Plaintiff’s medical records were discussed during Plaintiff’s deposition. The

November 7, 2019 e-mail also attached correspondence addressed to Plaintiff’s counsel dated

August 3, 2018 from counsel for Sheriff Dart and Cara Smith wherein the Plaintiff’s medical

records were previously disclosed to Plaintiff’s counsel. See Exhibit 1. In accordance with the

Court’s first Order the e-mail provided to Plaintiff’s indicated that the medical records were also

part of a response to Plaintiff’s subpoena. Id.

       On November 7, 2019, Counsel for Sheriff Dart and Cara Smith never received any

indication from plaintiff’s counsel regarding their apparent belief that Defense counsel had not

acted in accordance with the Court’s order. Defense Counsel have complied with this Court’s

instruction.

       Upon reviewing said Motion, Defense Counsels sent an email explaining that, without the

benefit of reviewing the hearing transcript, the parties had a different recollection. Nonetheless,

Defense Counsel in that same e-mail sent a synopses of the expected testimony of each of the

witnesses. See Exhibit 2.

       The information provided to Plaintiff’s counsel was not an “ambush” in any way, as this

information had been available to Plaintiff since 2018, but was instead a good faith effort to

follow the Court’s directive. Through this information, Defense Counsel reiterated their Rule

26(a) disclosure, which clearly and unequivocally disclosed “any and all medical treaters of

Plaintiff for medical conditions related to alleged injuries form the conditions of confinement” .

See Exhibit 3.Again, Defense Counsel did not disregard the Court’s November 6, 2019 Order and,

upon realizing that there may have been a misunderstanding, immediately sent an e-mail with

synopses of the expected testimony.

       B.      Defendants’ Rule 26 Argument Is Moot As Defendants Solely Intend To Use
               The Witnesses For Impeachment Purposes.
   Case: 1:16-cv-09215 Document #: 205 Filed: 11/12/19 Page 4 of 7 PageID #:4626




       The Federal Rules of Civil Procedure divide potential witnesses into three categories for

purposes of disclosure. The first group, fact witnesses, must be disclosed by sending to the

opposing party the name, address, and phone number (if known) of each potential witness. FED.

R. CIV. PRO. 26(a)(1)(A). As previously discussed, Rule 26 expressly states that such disclosure

includes anyone likely to have discoverable information that the disclosing party may use to

support its claims or defenses, unless solely for impeachment. (emphasis added.) Regarding

pretrial disclosure, Rule 26 again restates that a party must provide to the other parties and

promptly file the following information about the evidence that it may present at trial other than

solely for impeachment. (emphasis added.) Plaintiff’s recitation of dates, and various statuses, is

has no relevance whatsoever and does not support his motion to exclude. Defense Counsel always

intended on using said witnesses solely for the purpose of impeaching Plaintiff’s statement.

       On November 5, 2019, this Court expressed a desire to streamline the trial. To that effect,

the Court asked all the Parties how many witnesses total each parties intended to have testify.

Defense Counsel was under no obligation to disclose such witnesses but, for planning purposes,

in order to give the Court the entire universe of potential witnesses which may be called stated

that a couple of treaters may be called.

       On November 6, 2019 during the pretrial conference, Defendants’ counsel misidentified

said witnesses as “rebuttal witnesses” but quickly clarified that the sole intent of bringing any

treaters was to impeach Plaintiff testimony at trial:

       THE COURT: Those are not rebuttal witnesses. That's not what rebuttal -- that's
       not what "rebuttal witnesses" mean. That's -- in my opinion, that is squarely
       covered by Rule 26. Rule 26(a)(1) requires disclosure of the identity of any
       individual likely to have discoverable information that the disclosing party may
       use to support its claims or defenses unless the use would be solely for
       impeachment.
       MR. KPOTA: And that's the sole use --
       THE COURT: No, it isn't. You just want to put in an admission.
    Case: 1:16-cv-09215 Document #: 205 Filed: 11/12/19 Page 5 of 7 PageID #:4626




       MR. KPOTA: No, your Honor.
       THE COURT: That’s not impeachment.
       MR. KPOTA: Your Honor, this would be only – those treaters would be only
       brought to dispute any statement that Mr. Armstrong makes –

       The fact that Defendants misidentified “impeachment” witness as “rebuttal” witness, in no

way shape of form, changes the fact that Defense Counsel intended on using said witnesses solely

for the purpose of impeaching Plaintiff and that Defendants’ counsel quickly clarified that the

sole intent of bringing any treaters would be for impeachment.1 Ultimately, Rule 26(a)(1) requires

disclosure of the identity of any individual likely to have discoverable information that the

disclosing party may use to support its claims or defenses unless the use would be solely for

impeachment. Defense Counsel was under no obligation to disclose such witnesses and only did

so for trial planning purposes. As such, said witnesses should not be excluded from being called

at trial for impeachment purposes.

       C.     Plaintiff’s “Timely Disclosure” Argument Is Moot And Disingenuous.

       Plaintiff argues that the witness should be barred because their identification was

untimely. Not so. Plaintiff Ian Armstrong, was referred to Early Access and Review (EAR) on

June 25, 2018, at which time the medical records were made available to Plaintiff’s counsel to

review per authorization and release from Plaintiff, Ian Armstrong. See Exhibit 1. After the June

25, 2019 EAR, Plaintiff’s counsel Mike O’Brien, subpoenaed Plaintiff’s medical records from
1
        Federal courts have repeatedly held that the Federal Rules of Civil Procedure do not
elevate form over substance. See, e.g., Fabara v. Gofit, LLC, 308 F.R.D. 380, 400 (D. N.M.
2015) (holding that “forcing defendants to plead lack of personal jurisdiction as an affirmative
defense would elevate form over substance and contravene the federal rules' liberal pleading
philosophy”); Listle v. Milwaukee County, 926 F. Supp. 826, 828 (E.D. Wisc. 1996) (rejecting an
interpretation of Federal Rule of Civil Procedure 4 “because it improperly elevate[ed] form over
substance”). As Villalba shows, Defendants had no duty in the first place to disclose Advani,
Abner or Guzman in their Rule 26 disclosures, as they intend to only call these witnesses for
impeachment. Villalba, 2000 U.S. Dist. LEXIS 11773, *29-*30. Plaintiff’s request that such
witnesses be barred because they were misidentified as “rebuttal” witnesses instead of
“impeachment” witnesses would be to put form over substance and should not be countenanced.
   Case: 1:16-cv-09215 Document #: 205 Filed: 11/12/19 Page 6 of 7 PageID #:4626




Cermak Health Services and undersigned Defense Counsel tendered those records on August 3,

2018. See Exhibit 1. Defense Counsel here is not using delay-and-defy tactics, nor have the

number of witnesses doubled from those initially disclosed. Defense Counsel intends to use the

same five witnesses as Plaintiff. Should Plaintiff testify in a manner that opens him up for

impeachment, Plaintiff’s treaters will be called to impeach him.

       Furthermore, without any legitimate basis, Plaintiff invites this Court to “check” Defense

Counsel. This Court should decline this invitation, as Plaintiff’s grapeshot attack against Defense

Counsel is baseless and unwarranted. Defense Counsel complied with Rule 26. Plaintiff’s motion

to exclude is groundless.

       D.      Witnesses Do Not Qualify as Hybrid Experts

       Plaintiff’s counsel argues that the identified witnesses should be excluded because they

are hybrid expert witnesses. Defendants submit that these witnesses cannot be identified as hybrid

experts. In Lamphear v. Spoden, 2018 U.S. Dist. LEXIS 121173 (W.D. Wisc. July 18, 2018),

three of the witnesses appeared to be testifying as to their personal knowledge of the facts of the

case. Two of the witnesses disclosed were medical professionals who would testify about their

treatment of Plantiff. The court explained that the witnesses should be considered hybrid

witnesses because they would provide expert testify that they formed during their prior

involvement with Plaintiff and regarding the facts of the case.

       However, in the case at hand, the identified treaters Advani, Abner and Guzman, will not

offer expert opinion. These identified witnesses will only be used only for the purposes of

impeachment, specifically, with regard to how Plaintiff felt when complaining about his

allegations surrounding the conditions of his confinement.
   Case: 1:16-cv-09215 Document #: 205 Filed: 11/12/19 Page 7 of 7 PageID #:4626




                                         CONCLUSION

       Plaintiff’s motion to exclude not only has no basis in the Federal Rules but, in fact, is

directly contrary to Rule 26. The motion should be denied.


                                              Respectfully Submitted,

                                              Kimberly M. Foxx
                                              State's Attorney of Cook County


                                              s/ Oscar S. Kpota
                                              Oscar S. Kpota
                                              Assistant State's Attorney
                                              500 Richard J. Daley Center
                                              Chicago, Illinois 60602
                                              (312) 603-5440
